)

* Case eee —9) S20 1-1 Filed 02/14/20 Page 1 of 15

COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, ss. SUPERIOR COURT DEPARTMENT

CIVIL ACTION NO: SHS VOCOL8 Py

 

 

 

 

 

)
HENRY ASKEW and )
JENNIFER ASKEW, )
| )
Plaintiffs ) COMPLAINT AND
) DEMAN
v ) COMMONWEALTH OF MASSACHUSETTS
. SUPERIOR COURT DEPT. OF THE TRIAL COURT
) PLYMOUTH COUNTY
AIG PROPERTY CASUALTY COMPANY )
)
)
Lo _ Cierk of Court
I INTRODUCTION
1, This action arises from unfair and deceptive business practices and insurance

claim practices by Defendant, AIG Property Casualty Company (“AIG” or “Defendant”), in
violation of M.G.L. c. 93A (the Massachusetts Consumer Protection Statute) §§ 2 and 9 and
M.G.L. c. 176D, §3(9). These practices include failure to offer insurance coverage to their
insured, Henry Askew and Jennifer Askew (collectively, “the Askews” or “Plaintiffs”), relating
to Building Code rebuilding or, in the alternative, an ensuing covered loss, as well as
unreasonable withholding of loss-of-use payments. AIG granted full coverage to the Askews for
water damage to their residence following a wind-driven rain storm; however, it improperly
denied the Askews appropriate coverage after AIG’s independent adjuster investigated the
residence in connection with the rain damage and discovered building code deficiencies that
required the Askews to vacate the residence, obtain alternative housing, and embark on massive

demolition and reconstruction to make their residence safe and habitable.

 
* Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 2 of 15

I. PARTIES

2. Plaintiff Henry Askew (“Mr. Askew”) is a resident of Massachusetts. He is
insured by Defendant as part of Defendant’s Private Client Group.

3. Plaintiff Jennifer Askew (“Ms. Askew”) is a resident of Massachusetts and Mr.
Askew’s wife.

4. Defendant, AIG Property Casualty Company, is affiliated with American
International Group, Inc., a Delaware corporation that provides insurance products, agents,
brokers and adjusters to individual and business customers around the globe, including in
Massachusetts. |

UI. FACTS

A. The Premises

5. Mr. Askew owns the real property located at 15 Bassin Lane, Scituate,
Massachusetts (the “Premises”). From approximately November, 2010 to October, 2018 the
Askews resided in the Premises with their family.

6. AIG issued a Massachusetts Homeowners Insurance Policy, Policy Number PCG .
00053 99540, to the Askews on November 24, 2017 with an effective Policy Period of November
24, 2017 through November 24, 2018. (the “Policy”).

7. In early March 2018, wind-driven rain caused damage to the front side of the
Premises due to leakage around some doors and windows.

8. The Askews filed a claim against the Policy relative to the water damage, with a
date of loss of March 8, 2018.

9. As a result of the water damage from wind-driven rain, selective demolition of the

Premises occurred, as agreed to by AIG.

 
” Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 3 of 15

10. Upon inspection by the Askews’ contractor and Brian Gregory, an independent
adjuster hired by AIG, additional damage to the Premises was found, including hidden rot to
sheathing and framing behind exterior siding, and building code deficiencies that were attributed
to the water damage and ensuing hidden rot.

11. As the Askews started repairing the damages to the Premises, it quickly became
. evident that the Premises had framing and structural design deficiencies and were not built in
accord with the Massachusetts Building Code, or with appropriate permitting.

12. The building inspector from the Town of Scituate, citing grave concern for the
structural integrity of the Premises, would not allow the Premises’ walls to be replaced or closed
unless Building Code upgrades were made to bring the Premises into compliance with the law.

13. It became clear that it was not safe for the Askews or their family to live in the
Premises until the Premises’ structural framing could be brought up to Massachusetts Building
Code specifications. |

14. Because attempting to repair the framing deficiencies would be riskier and more
expensive than starting over, the Premises must be demolished and rebuilt completely.

15. The Askews obtained an estimate in the amount of $1,869,275 to complete the
demolition and rebuilding of the Premises. |

16. Asaresult of these findings and statements by the building inspector, the Askews
re-engaged AIG to seek additional coverage, and moved out of the Premises.

17. The Askews found an appropriate rental property for $6,000.00 per month (the
“Rental Property”).

18. The Askews continue to reside in the Rental Property to date, and must do so until

the Premises can be reconstructed into a place suitable for living.

 

 
* Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 4 of 15.

B. Claims History

19. Upon initial adjustment of the Askews’ claim, AIG issued payment of $64,491.21
for water damages relating to wind driven rain, and an additional $10,000.00 for the discovered
rot.

20. The $10,000.00 payment was the Policy’s limit for “Ensuing Fungi.”

21. After further consideration and communication with the Askews through their
public adjuster, AIG offered to issue a supplemental payment relating to wind-driven rain water
damage in the amount of $22,649.62, and a supplemental payment in the amount of $12,000.00
for loss of use.

22. The Policy requires AIG to pay the Guaranteed Rebuilding Cost for any damaged
portion of the Premises provided coverage exists.

23. AlG has denied any and all claims relating to the rebuilding of the clear framing
and structural design deficiencies of the Premises, relying on the “Gradual or Sudden Loss,”
“Structural Movement,” and “Faulty, Inadequate or Defective Planning” exclusions of the
Askews’ policy.

24. | All exclusions cited by AIG in support of its decision to deny the Askews’ claim
concerning framing and structural design deficiencies contain the language “we do insure
ensuing covered loss unless another exclusion applies.”

25.  AIG’s denial of coverage ignores the plain language of the Askews’ AIG policy,
and applies policy exclusions that are clearly not applicable to the Askews’ situation.

26. The Policy explicitly contains a very broad “Additional Coverage” provision that
states: “11. Rebuilding to Code We will pay the extra expenses to obey any law or ordinance

that regulates the repair, rebuilding or demolition of property damaged by a covered loss.”

 
" Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 5 of 15

27. The Town of Scituate’s refusal to allow the walls of the Premises to be replaced
or closed until the Premises are brought up to Building Code standards, combined with the
inability of the Askews to reside in the Premises until they are deemed structurally sound,
present the exact scenario to which the Policy’s “Rebuilding to Code” “Additional Coverage” is -
applicable.

28. The Building Code deficiencies and hidden rot were discovered on the Premises
only because of the original water damage claim, for which AIG decided to provide full
coverage.

29. AIG has already paid the Askews pursuant to the Policy for a loss relating to the
water damage from wind-driven rain.

30. AJGhas already paid the Askews pursuant to the Policy for a loss relating to rot.

31. AIG covered the rot damage pursuant to the “Ensuing Fungi” “Additional
Coverage.”

| 32. | Under the Policy, the “Ensuing Fungi” “Additional Coverage” is only triggered if
“resulting from a covered loss.”

33. By paying for the wind-driven rain damage and rot damage, AIG made an
admission that the water damage to the Premises was a prior covered loss, and that the rot was
found incidental to that loss.

34. AIG is now obligated to cover the expense related to the rebuilding of the
Premises in order to make the Premises compliant with the building code and structurally sound.

35. Because the framing and structural issues were likewise found incidental to the

water damage loss, the “ensuing covered loss” provisions of the cited exclusions are triggered.

 
* Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 6 of 15

36. The sheathing and framing of the Premises were inspected as a result of the initial
claim of water damage.

37. The fact that rot was found.as a result of the initial investigation of water damage
played no role in whether the Building Code deficiencies were present and found.

38. Under the terms of the Policy, the “Ensuing Fungi” “Additional Coverage” is
triggered when a loss is caused by fungi...” (emphasis added).

39. There is no evidence that the rot caused the Building Code deficiencies.

AO. The Building Code deficiencies caused, or at least contributed to, the rot issues.

41. The Policy’s $10,000.00 limit of liability applicable to the “Ensuing Fungi”
“Additional Coverage” does not apply to the “Rebuilding to Code” “Additional Coverage.”

42. AIG issued the $12,000.00 loss-of-use payment based on its determination that
two months was the shortest reasonable amount of time to “restore your residence to a habitable
condition.”

43. The $12,000.00 payment made by AIG to the Askews for loss of use covers only
two months of the Askews’ rent for their alternative housing during the mandatory demolition
and rebuilding of the Premises.

44. The complete demolition and rebuilding of the Premises could not possibly have
occurred in two months.

45. The Policy’s “Ensuing Fungi” “Additional Coverage” offers at least an additional
$5,000.00 of coverage, beyond that paid by AIG, due to the rot found.

46. | AlG has not paid even that additional $5,000.00 of coverage to the Askews.

 

 
* Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 7 of 15

IV. COUNTS
COUNT I- BREACH OF CONTRACT
47. Plaintiffs repeat and incorporate by reference the allegations contained in
Paragraphs 1-46 of the Complaint as if fully restated herein.

48. Plaintiffs had an enforceable insurance contract with AIG. |

49. AIG materially breached its insurance policy issued to Plaintiffs.

50. Plaintiff did not materially breach any agreements with AIG.

51. .Asaresult of AIG’s material breach, Plaintiffs were damaged.

COUNT I - PROMISSORY ESTOPPEL

52. Plaintiffs repeat and incorporate by reference the allegations contained in
Paragraphs 1-51 of the Complaint as if fully restated herein.

53. AIG, pursuant to the terms of the Policy, promised to cover the losses sustained
by Plaintiffs.

54. Plaintiffs relied on these promises to their detriment by, among other things,
engaging contractors to demolish and begin reconstruction of the Premises, and by investing
considerable sums in suitable alternative rental housing.

55. Thereafter, AIG unjustly decided to not cover the losses sustained at the Premises.

56. As aresult of Plaintiffs’ reliance on AIG’s promises, Plaintiffs were damaged.

COUNT I — VIOLATION OF M.G.L. c. 93A/176D
57. Plaintiffs repeat and incorporate by reference the allegations contained in
Paragraphs 1-56 of the Complaint as if fully restated herein.
58. AIG is in the business of insurance, insurance adjusting, claims negotiation and

claims settlement in Massachusetts.

 
* Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 8 of 15

59. AIG failed to promptly or fairly effectuate settlement of the Plaintiffs’ claims
. relating to structural damage of their residence discovered in the course of AIG’s inspection of
the Premises for covered losses.

60. AIG failed to articulate any specific policy basis for a reservation of rights prior to
Plaintiffs alerting the Company of their claims. |

61. The prohibitions set forth in M.G.L. c. 176D, § 3(9) were established to minimize
the necessity for insurance policy holders to resort to litigation in order to receive coverage for
valid claims, and to permit claimants, when denied rightful coverage, to avail themselves of the
protections of G.L. c. 93A.

62. Under M.G.L. c. 176D § 3(9) and G.L. c. 93A, §9, AIG is required to put a fair
and reasonable offer of settlement on the table when liability and damages become clear, either
within the 30-day period after receipt of a demand as set forth in c. 93A, §9(3), or as soon
thereafter as liability and damages make themselves apparent.

63. The Askews fully cooperated with AIG in connection with AIG’s investigation
into their claim.

64. AIG has had a full and fair opportunity to view the Premises, to question the
Askews, and to review and analyze the various engineering reports, records and notes.

65. AIG engaged in unfair and deceptive practices in the business of insurance in

dereliction of M.G.L. c. 93 and M.G.L c. 176D.

66.  AIG’s deliberate failure to take steps, as required by law, to effectuate a prompt

and fair settlement of the Askews’ claims constitutes a violation of G.L. c 93A and c. 176D.

67.  Asaresult of AIG’s unfair and deceptive behavior, Plaintiffs were damaged.

 
. ~ * Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 9 of 15

COUNT IV - DECLARATORY JUDGMENT - CHAPTER 231A

68. Plaintiffs repeat and incorporate by reference the allegations contained in
Paragraphs 1-67 of the Complaint as if fully restated herein.

69. - An actual controversy exists between the parties with respect to the matters stated
above and more particularly including, but not limited to:

A. Whether, by paying for the rot damage, AIG made an admission that the
water damage to the Premises was a prior covered loss, and that the rot was found
incidental to that loss.
B. Whether the “ensuing covered loss” provisions of exclusions cited by AIG
in denying Plaintiffs’ claims were triggered because the framing and structural |
issues were found incidental to the water damage loss.
C. Whether the Policy’s $10,000.00 limit of liability applicable to the “Ensuing
Fungi” “Additional Coverage” applies to the “Rebuilding to Code” “Additional
Coverage.” |

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, Henry Askew and Jennifer Askew, respectfully request that
the Court grant the following relief: |

1. Judgment in their favor on Counts I, II and III of the Complaint;

2. On Count IV, judgment declaring the rights and responsibilities of the parties and
declaring, specifically, that Defendant AIG Property Casualty Company, is liable to Plaintiffs |
under the terms of the Policy, as set forth above;

3. Attorneys’ fees, interest and costs, and

4. All other relief this Court deems appropriate.

 
* * * Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 10 of 15

JURY CLAIM

The Plaintiffs demand a trial by jury on all claims so triable.

Respectfully submitted,
Henry Askew and Jennifer Askew
By their attorney,

Dated: January 8, 2020 | 2

Eric R. LeBlanc (BBO# 666786)
eleblanc@bennettandbelfort.com
Bennett & Belfort, P.C.

24 Thorndike Street, Suite 300
Cambridge, MA 02141
(617)577-8800

 

10

 
 

Case 1:20-cv-10301-NMG_ Document 1-1 Filed 02/14/20 Page 11 of 15

 

 

 

 

 

CIVIL DOCKET NO. Trial Court of Massachusetts

Sunimons L :

A083 eV 0002S The Superior Court
CASENAME: Robert S. Creedon, Jr, Clerk of Courts
, Plymouth County
' . COURT NAME & ADDRESS:
Heary Askaw as d Jemifer Askew Plainttits) :
Vs. Plymouth Superior Court
72 Belmont Street
ALG Prope ry Cagu alty Company, Brockton, MA. 02301
Defendant(s)

 

 

THIS SUMMONS IS DIRECTED To A re if Copacty Cag wa lng Com pte) (Defendant's name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiff's Complaint filed
against you is atiached to this summons and the original compiaint has been filed in the Plymouth Superior Court.
YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this lawsuit in writing within 20 days,

If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect to

resolve this matter with the Plaintiff. If you need mare time to Tespond, you may request an extension of time in writing
from the Court.

2. How to Respond.
To respond to this lawsuit; you must file a written to fesponse with the court and mail a copy to the Plaintiff's Attorney (or the
Plaintiff, if unrepresented). You can do this by:

a) Filing your signed original response with the Clerk's Office for Civil Business, Plymouth Superior Court

72 Belmont Street, Brockton, MA, 02301 (address), by mail or in person AND

b) Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following address:

Eric 2. LeBlanc [Bennett ¥ Bx lfort, P.c.

AY Thorndike Strect, Suite 300 , Ginnbriday, MA oAalyy
3. What to Include in Your Response.
An "Answer" is one type of response to a Complaint. Your Answer must state whether you agree or disagree with the fact(s)

alleged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or

| you may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that
are based on the same facts or transaction described in the Complaint, then you must include those claims in your Answer.
Otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. if you wani to have your case

heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.

 

 

 

 

 
 

Case I:20-Cv-I0301-NMG Document i-T Filed 02/14/20 Page 12 of 15

3 (cont), You can also respond to a Complaint by filing a “Motion to Dismiss," if you believe that the complaint is legaily
invalid of legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
described in the rules of the Court in which the complaint was filed, available at:

www. mass.govicourts/case-legal-res/rules of court

4, Legal Assistance.

You may wish to get legal help from a lawyer. If you cannot get legal help, same basic information for people who represent

themselves is available at www.mass.gov/courts/selfhelp.

5. Required Information on All Filings:

The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on the

front of your Answer or Motion to Dismiss. You shauld refer to yourself as the "Defendant."

Witness Hon. Judith Fabricant

  

_ Chief Justice on Tuaver at 2020. (Seal)
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the summons before if is served on the Defendant.

 

PROOF OF SERVICE OF PROCESS

 

 

| hereby certify that on _| served a copy of this summons, tegether with a copy of the complaint

 

in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4(d)(4-5)):

 

 

 

Dated: Signature:

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

Date:

 

ray. 1/2019

 
» —* Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 13 of 15

 

DOCKET NUMBER Trial Court of Massachusetts .

CIVIL ACTION COVER SHEET The Superior Court

 

 

 

PLAINTIFF(S): Henry Askew and Jennifer Askew COUNTY

 

Plymouth

 

ADDRESS: c/o Eric R. LeBlanc, Esq. (please see below)

 

 

DEFENDANT(S): AIG Property Casualty Company

 

 

 

ATTORNEY: Eric R. LeBlanc

ADDRESS: Bennett & Belfort, P.C. ADDRESS:

 

 

24 Thorndike Street, Suite 300

Cambridge, MA 02141

 

 

BBO: 666786
- TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
AO6 insurance Contract F [x] YES [| NO

 

*if "Other" please describe:

 

Is there a claim under G.L. c. 93A? . Is this a class action under Mass. R. Civ. P. 23?
YES [_] No [_] YES NO

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

 

      
  
 
 

  

TORT CLAIMS
(attach additional sheets as necessary)
A. Documented medical expenses to date: ree ;
1. Total hospital Expenses 20.0 eee cece ee ete eeeeeecneeeees “0-0-1 OR IMORIVERLTH OF MASSACHUSETTS! opr gS
2. Total doctor ExpeNSes ooo... eee ee cece eee rece e eter er tee dpc ceee : cas $
: : SUPERIOR COURT DEPT. OF THE TRIAL COURT
3. Total chiropractic Expenses. 20.0... eee cee ceeere eter beset reeerecneeee eens PLYMOUTH GOUNTY.---- eee gO

4. Total physical therapy Expenses ooo... ce cere cence cease acne cea ceeeneeeseeesesees Sestenessesesensaers a
5. Total other expenses (describe DElOW) 20.0... eee cee ces cafes ceeeceescneeceseaseneserenssserarsseseseeesseeeneaaessseeseessseesees

B. Documented lost wages and compensation to date ooo... pe eects ce cap ee nensteansasnees SPesenTebeevreneegneeseaseseceeeaeeees
C. Documented property damages to date oo... cies cceeccccneeter cites Peccseecseceseneesensrsesascasessessesesacsenessssecsnsacaqesssateneeeestees tases
D. Reasonably anticipated future medical and hospital expenses ..
E. Reasonably anticipated lost wages ................. cece o
F. Other documented items of damages (describe below) ........ ef ee eee eeeteeeeeee

 

 

Clerk of Court

 

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

TOTAL (A-F):$

CONTRACT CLAIMS
(attach additional sheets as necessary)
This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).

Provide a detailed description of claim(s):
TOTAL: $ 1,941,275 +

breach of contract; promissory estoppel; violation of M.G.L. c. 93A, ee declaratory judgment

Signature of Attorney/ Unrepresented Plaintiff: X ae oan Date: / / 2 /. “6
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superjor Cofirt.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC ©
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the ae of dispute resolution.

Signature of Attorney of Record: X ae Date: / Vi » /2é
pF

 

 

 

 

 
Case 1:20-cv-10301-NMG Document 1-1 Filed 02/14/20 Page 14 of 15°

CIVIL ACTION COVER SHEET INSTRUCTIONS
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

AG Actions Involving the State/Municipality *

ER Equitable Remedies

RP Real Property

AA(1 Contract Action involving Commonwealth, DO1 Specific Performance of a Contract (A) C01 Land Taking (F)
Municipality, MBTA, etc. (A) DO2 Reach and Apply (F) C02 Zoning Appeal, G.L. c. 40A (F)
AB1 Tortious Action invoiving Commonwealth, DO3 injunction (F) C03 Dispute Concerning Title (F)
Municipality, MBTA, etc. (A) D04 Reform/ Cancel instrument (F) C04 Foreclosure of a Mortgage )
AGC1 Real Property Action involving DOS5 Equitable Replevin (F) C05 Condominium Lien & Charges &)
Commonwealth, Municipality, MBTA etc. (A) DO6 Contribution or Indemnification (F} C99 Other Real Property Action (F)
AD1 Equity Action involving Commonweaith, DO7 Imposition of a Trust (A)
Municipality, MBTA, etc. A) D08 Minority Shareholder's Suit (A) MC Miscellaneous Civil Actions
AE1 Administrative Action involving DO9 Interference in Contractual Relationship (F)
Commonwealth, Municipality, MBTA,etc. (A) D10 Accounting (A) E18 Foreign Discovery Proceeding ®
D11 Enforcement of Restrictive Covenant (F) E97 Prisoner Habeas Corpus ®)
CN Contract/Business Cases D12 Dissolution of a Partnership (F) E22 Lottery Assignment, G.L. c. 10, § 28 (x)
D13 Declaratory Judgment, G.L.c. 231A (A)
AQ1 Services, Labor, and Materials (F} D14 Dissolution of a Corporation (F) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (F) D99 Other Equity Action (F)
A03 Commercial Paper (F) E15 Abuse Prevention Petition, G.L.c. 209A (X)
A04 Employment Contract , (F) PA Civil Actions Involving Incarcerated Party + E21 Protection from Harassment, G.L. c. 258E(X)
AO5 Consumer Revolving Credit - mrc.p.a1  (F)
AQ6 insurance Contract (F) an . AA Administrative Civil Actions
A08 Sale or Lease of Real Estate (F) PA1 Contract Action involving an
A12 Construction Dispute (A) incarcerated Party . (A) E02 Appeal from Administrative Agency,
A14 Interpleader (F) PB1 Tortious Action involving an GL. c. 30A )
BA1 Govemance, Conduct, internal pct moarcerated pany nvolv (A) E03 Certiorari Action, G.L. ¢. 249, § 4 ®)
Affairs of Entities (A) Real Property Action involving an EOS Confirmation of Arbitration Awards (x)
BAS Liability of Shareholders, Directors, ep meatcerated Fanty F) E06 Mass Antitrust Act, G.L. c. 93, § 9 (A)
Officers, Partners, etc. (A) 1 Equity Action involving an E07 Mass Antitrust Act, G.L. c. 93, § 8 «
BB1 Shareholder Derivative (A) PE a pany involvi F) E08 Appointment of a Receiver (X)
BB2 Securities Transactions (A) ministrative Action Involving an E09 Construction Surety Bond, G.L. c. 149,
BC1 Mergers, Consolidations, Sales of Incarcerated Party F) §§ 29, 29A (A)
Assets, Issuance of Debt, Equity, etc. (A) E10 Summary Process Appeal (X)
BD1 Intellectual Property (A) IR Torts. E11 Worker's Compensation (®)
BD2 Proprietary Information or Trade . . E16 Auto Surcharge Appeal (X)
Secrets (A) B03 Motor Vehicle Negligence - Personal E17 Civil Rights Act, G.L. c.12, § 11H (A)
BG1 Financial Institutions/Funds (A) Injury/Property Damage (F) E24 Appeal from District Court
BH1 Violation of Antitrust or Trade B04 Other Negligence - Personal Commitment, G.L. ¢.123, § 9(b) ~
Regulation Laws (A) Injury/Property Damage (F) £25 Pleural Registry (Asbestos cases)
A99 Other Contract/Business Action - Specify (F) B05 Products Liability (A) E94 Forfeiture, G.L. c. 265, § 56 (x)
. B06 Malpractice - Medical (A) E95 Forfeiture, G.L. ¢. 94C, § 47 (F)
. B07 Malpractice - Other (A) E99 Other Administrative Action (x)
Choose this case type if ANY party is the B08 Wrongful Death - Non-medical (A) 201 Medical Malpractice - Tribunal only
Commonwealth, a municipality, the MBTA, or any B15 Defamation (A) G.L. c. 231, § 60B ‘ (F)
other governmental entity UNLESS your case is a B19 Asbestos (A) Z02 Appeal Bond Denial X)
case type listed under Administrative Civil Actions B20 Personal Injury - Slip & Fall (F)
(AA). B21 Environmental (F) Revi
B22 Employment Discrimination (F) SO Sex Offender Review
+ Choose this case type if ANY party is an BE1 Fraud, Business Torts, etc. (A) E12 SDP Commitment, G.L. c. 123A, § 12 *)
incarcerated party, UNLESS your case is a case B99 Other Tortious Action (F) E14 SDP Petition, G.L. 6..123A, § 9(b) ~
type listed under Administrative Civil Actions (AA) ‘ ,
or is a Prisoner Habeas Corpus case (E97). RP Summary Process (Real Property) RC Restricted Civil Actions
S01 Summary Process - Residential ®

S02 Summary Process - Commercial/
Non-residential

(F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

E19 Sex Offender Registry, G.L.c. 6, § 178M (X)
E27 Minor Seeking Consent, G.L. ¢.112, § 1250)

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
YES [|] No

B03 Motor Vehicie Negligence-Personal Injury Fo.

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

‘DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by taw, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:20-cv-10301-NMG Document 1-1

Filed 02/14/20 Page 15 of 15

 

DOCKET NUMBER
CIVIL TRACKING ORDER
(STANDING ORDER 1- 88) 2083CV00028

 

Trial Court of Massachusetts
The Superior Court

 

 

CASE NAME:
Askew, Henry et al vs. AIG Property Casualty Company

Robert S. Creedon, Jr., Clerk of Courts

 

T°: Eric R LeBlanc, Esq.
Bennett & Belfort, P.C.
24 Thorndike St
Suite 300
Cambridge, MA 02141

 

COURT NAME & ADDRESS
Plymouth County Superior Court - Brockton
72 Belmont Street
Brockton, MA 02301

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

SERVED BY

 

Service of process made and return filed with the Court

 

Response to the complaint filed (also see MRCP 12)

Oe

 

All motions under MRCP 12, 19, and 20

05/12/2020

FILED BY HEARD BY

04/13/2020

05/12/2020

06/1 1/2020 07/13/2020

 

All motions under MRCP 15

05/12/2020

 

All discovery requests and depositions served and non-expert
depositions completed

11/09/2020

 

All motions under MRCP 56

12/08/2020

 

 

Final pre-trial conference held and/or firm trial date set

 

Case shall be resolved and judgment shail issue by

 

 

06/11/2020 07/13/2020

01/07/2021

05/07/2021

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

01/13/2020

PHONE

 

 

Date/Time Printed: 01-13-2020 14:23:13

SCV026\ 08/2018

 

 
